The appellant, Lacy Stewart, was by a jury of St. Lucie County, Florida, found guilty of murder in the first degree and by the trial court sentenced to death for the murder of Erich Spiller in said County on October 29, 1946. The appellant is a colored boy and about 17 or 18 years of age when the crime was alleged to have been committed. The appellant did not testify in the case, neither was any evidence adduced in his behalf. It is the contention of counsel for appellant that the evidence adduced is legally insufficient to support a verdict and judgment of murder in the first degree.
The case comes here for the second time. See Stewart v. State, 158 Fla. 753, 30 So.2d 489, in which we remanded the cause for a new trial. The State in the second trial adduced testimony and cured many of the defects pointed out in our original opinion. The signed confession of the defendant offered below was corroborated by other evidence adduced on the second trial and 24 jurors now have heard the witnesses, observed their demeanor on the witness stand, and were satisfied, as shown by two verdicts, that the defendant below was guilty as charged. We have reviewed the evidence to determine if the interests of justice require a new trial and fail to find error in the record; accordingly the judgment appealed from is hereby affirmed.
Affirmed.
THOMAS, C. J., TERRELL, ADAMS, SEBRING, BARNS and HOBSON, JJ., concur.